Title: To Benjamin Franklin from Jane Mecom, 21 October 1784
From: Mecom, Jane
To: Franklin, Benjamin


				
					
						Dear Brother
						Boston Octr. 21— 1784
					
					I propose to Send this by the Marquis La Fayette. He is Much Hon’d and Caress’d among us. I wish I was Capeble of filling it with a Subject worthy your Atention, but I can only write what throw your Affection for me will be Pleasing, I am now Pritily Settled have had two Rooms New Papered an Painted, have Procur’d Some conveniances for my own Chamber (for you know I Lost allmost every thing when the Town was Ravged)

that if I Should be confined to it I might be comfortable for I can’t say I ever feal Perfectly well; and the Similarity of my Disorder with Dean Swifts makes me often very Apprehensive; I however Recreate my Self in the best maner I can, I walk abroad often, viset my friends oftener than thay do me hopeing they will Pay the debpt in time of need. I Read as much as I Dare, but find it some times Affect my Head, I Injoy all the Agreable conversation I can come at Properly, but I find Litle, very Litle, Equal to that I have a Right to by Nature but am deprived of by Provedence which however does all things well an I Submit, as Old Jacob when He found tho he had been deprived of the comfort and company of his beloved Joseph for So Long a time Sinces it was for Such Porposes to Save much People Alive,— haveing this comforting hope which you yr Self mention in won of your Leters that we Shall meet in a more Joyous State, and a more Dureable habitation, never more to be Seperated, tho we may be keept at this Distance the Short Remainder of this mortal Life.
					I observe in won of your Leters to cousen Williams your Intention to Present to Franklin Town a number of Books as a Foundation for a Parish Library hopeing the Franklins will Prefer Sense to Sound, I can’t doubt but Such a Library will consist of some Authers on Divine Subjects. I therefor hope you will not think it too Presuming in me to Propose won, Viz Discourses on Personal Religion in two Volumes by Samuel

Stnnett [Stennett] DD Printed in London by R Hett in 1769. I borrow’d them and Read them with a grat deal of Pleasur and I think you your Self would if you could find time tho there may be many things in them not altogether Agreable to your Sentiments, which I sopose may be the Case with Every Volume you Read on any Subject.
					Mr Collas is now at home Preparing for sailing again to the French Westindies. His wife is in a beter State of Health than when I Laste wrot you.
					She Joyns in Duty and Love to the best of Benifactors with your Affectionat Sister.
					
						
							Jane Mecom
						
					
				
				
					Remember me Affectionatly to Temple I hope he is as good to you as Ever, & to Benny Bache if with you. our Friend Madam Greene allways Inquiers after you and desiers to be Remembred
				
			 
				Addressed: His Excellency Benja Franklin Esqr. / Passy— / near Paris
			